United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
U.S. POSTAL SERVICE, LOS ANGELES
PROCESSING & DISTRIBUTION CENTER,
Los Angeles, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Max Gest, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1166
Issued: October 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2008 appellant, through his attorney, filed a timely appeal of a
September 25, 2007 merit decision of the Office of Workers’ Compensation Programs. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he incurred a medical condition
causally related to his employment factors.
FACTUAL HISTORY
On November 3, 2004 appellant, then a 50-year-old mail handler and sack sorter machine
operator, filed a claim for an occupational disease. On June 8, 2004 he first became aware of his
bilateral ankle, heel and foot conditions and realized that these conditions were causally related
to his primary assignment as a sack sorter machine operator and prolonged standing.

In narrative statements dated September 9, 2004, appellant described the development of
his hearing loss beginning on June 19, 1998 and pain in his elbows, fingers, upper back, knees,
ankles and bones beginning on February 2, 1989, which he attributed to prolonged standing at
work. He also provided a history of his medical treatment.
Appellant submitted several medical records including, a June 8, 2004 medical report of
Dr. Roobila Naz, a Board-certified internist, which stated that his bilateral heel spurs and
degenerative joint disease in the elbows, fingers, upper back, knees and ankles were work
related. An August 18, 2003 report of Dr. Gary M. Moscarello, a Board-certified orthopedic
surgeon, stated that the pain appellant experienced in his neck, shoulders and back may have
been related to his work duties at the employing establishment as he had no prior history of pain
except for back pain while serving in the military. In a November 22, 2004 report, Edgar San
Luis, a nurse practitioner, stated that appellant’s noninsulin-dependent diabetes mellitus
(NIDDM), hyperlipidemia, bilateral heel spurs, degenerative joint disease and hearing loss were
caused by his duties as a sack sorter machine operator.
By decision dated August 16, 2005, the Office denied appellant’s claim. It found that he
failed to submit any evidence establishing his work duties. The Office further found that
appellant failed to submit rationalized medical evidence establishing that he sustained a medical
condition causally related to his federal employment.
On June 21, 2006 appellant requested reconsideration. In a November 3, 2004 statement,
he related that he had never sustained similar ankle, heel or degenerative joint disease of both
feet prior to working at the employing establishment. Appellant provided a description of his
work duties as a mail handler for 19 years and a sack sorter machine operator for 12 years. He
operated a keyboard control unit on a sorting machine which required standing and he performed
repetitious tasks such as, gripping, dragging, flipping, turning, pushing and lifting all day with
the exception of two 15-minute breaks and 45 minutes for lunch. Appellant submitted numerous
medical records, which addressed his medical conditions including, Mr. San Luis’ June 8, 2004
and July 26, 2005 reports, which reiterated his prior opinion that appellant’s NIDDM, bilateral
heel spurs, hearing loss and degenerative joint disease were caused by his sack sorter machine
operator duties. In an August 12, 2004 report, Dr. Naz opined that appellant’s bilateral heel
spurs and degenerative joint disease were causally related to his sack sorter machine operator
duties.
In an undated narrative statement, appellant reiterated that his feet, neck, back, hearing
loss, elbow, hand and knee conditions were caused by his work duties. He noted his physical
activities and hobbies, which included bowling in a league six to eight weeks in 1985, 1987 and
1988, collecting coins, caps and key chains, playing the harmonica, listening to the radio,
watching television, pruning his roses, traveling and attending Bible study.
In a May 26, 2006 report, Mr. San Luis described appellant’s work duties as a mail
handler and sack sorter machine operator. He stated that appellant sorted and bundled mail and a
lifted sacks of mail continuously while standing except during two 15-minute breaks and
45-minute lunch. Mr. San Luis reviewed a history of the development of appellant’s foot, knee,
shoulder, finger, leg and back problems beginning on February 2, 1989 and medical treatment.

2

By decision dated August 11, 2006, the Office denied modification of the August 16,
2005 decision. It found the evidence of record sufficient to establish that appellant worked on
his feet during the entire workday as a mail handler at the employing establishment for 22 years,
but insufficient to establish that he sustained a medical condition causally related to the accepted
employment factor.
By letter dated March 12, 2007, appellant, through his attorney, requested
reconsideration. He submitted a January 18, 2007 report of Michael Jabion, a radiology
technologist, regarding an ultrasound of appellant’s feet, which was performed on behalf of
Dr. T. Eric Yahoo, an orthopedic surgeon. Mr. Jabion stated that appellant sustained bilateral
plantar fasciitis and mild posterior tibialis tenosynovitis, joint effusion of the first through fourth
metacarpophalangeal (MCP) joints and right Achilles tendinitis. Also on January 18, 2007
Dr. Yahoo reviewed Mr. Jabion’s report and agreed with his findings. In a January 2, 2007
report, Dr. Jacob E. Tauber, a Board-certified orthopedic surgeon, reviewed appellant’s medical
history. In reports dated January 30, 2007, he provided his findings of tenderness and pain in the
heels, neck, back, a positive Tinel’s sign and tenderness of both elbows and decreased sensation
in both feet on physical and neurological examination. Dr. Tauber diagnosed bilateral flexor and
extensor tenosynovitis with radiocarpal joint effusions in the wrists and hands, bilateral plantar
fasciitis and posterior tibialis tenosynovitis, joint effusions and right Achilles tendinitis based on
ultrasound studies. He also diagnosed medial and lateral epicondylitis and radiohumeral bursitis
of the right elbow. Dr. Tauber noted that appellant previously received schedule awards for loss
of motion of the right shoulder. He recommended an additional nine percent impairment for
each shoulder due to his axillary nerve weakness. Dr. Tauber opined that the diagnosed
conditions were work related in light of appellant’s strenuous duties, repetitive motion and long
periods of standing for 22 years while working at the employing establishment. In a
February 27, 2007 report, he stated that magnetic resonance imaging scans of appellant’s knees
revealed bursitis of the pes anserinus of the left knee and tendinisis of the quadriceps of the right
knee. Dr. Tauber opined that these findings were consistent with chronic tendinitis from the use
of his lower extremities which was clearly industrial in part given the nature of his activity. He
stated that appellant’s knee conditions should be added to his claim.
In a November 28, 2006 statement, appellant stated that he had been on light-duty status
for about five years, three years in the sack sorter unit and two years in a new unit processing
letters at a table.
In a decision dated September 25, 2007, the Office denied appellant’s request for
reconsideration after reviewing the merits.1 It found that the evidence submitted was repetitious
and cumulative in nature and, thus, insufficient to warrant further merit review of its prior
decisions. The Office found that Mr. Jabion’s January 18, 2007 ultrasound report was merely a
diagnostic finding. It further found that Dr. Tauber failed to provide medical rationale
explaining how appellant’s medical conditions were causally related to his employment. The
Office stated that, based on Dr. Tauber’s reports, it was unclear how appellant’s whole body was
affected by his employment duties. It then explained that the identification of an underlying
1

The Board notes that, although the Office found that a “merit review of the claim is not warranted,” it finds that
the Office actually conducted a merit review as it determined the probative value or lack thereof of the evidence
appellant submitted with his request for reconsideration.

3

condition or its normal progression due to a claimed work accident did not establish entitlement
to compensation under the Federal Employees’ Compensation Act. The Office further explained
that a mere assertion that an employee was asymptomatic prior to a claimed work incident and
the fact or belief that an injury arose during a period of employment was insufficient to establish
causal relation under the Act. In denying appellant’s request for reconsideration, the Office
based its decision on the probative value and evidentiary weighing of Dr. Tauber’s medical
reports and, thereby, reviewed the merits of appellant’s claim.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his claim including the fact that the individual is an “employee of the United States”
within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 Neither the fact that appellant’s condition became apparent during a
period of employment nor his belief that the condition was caused by his employment is
sufficient to establish a causal relationship.6

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

5

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

6

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

4

ANALYSIS
The Office accepted that the evidence establishes that appellant was required to stand the
entire day while performing his duties as a mail handler and sack sorter machine operator.
However, the Board finds that the medical evidence of record fails to establish that he developed
a diagnosed medical condition that was causally related to the accepted employment factor.
Appellant submitted Dr. Naz’ June 8 and August 12, 2004 reports, which stated that
appellant’s bilateral heel spurs and degenerative joint disease in the elbows, fingers, upper back,
knees and ankles were casually related to his employment. However, Dr. Naz did not provide
any medical rationale explaining how or why the diagnosed conditions were caused by
appellant’s work duties. The Board has held that a medical opinion not supported by medical
rationale is of little probative value.7 Therefore, the Board finds that Dr. Naz’ report is
insufficient to establish appellant’s claim.
Similarly, Dr. Tauber’s January 30 and February 27, 2007 reports are insufficient to
establish appellant’s claim. He provided his findings on physical, neurological and objective
examination.
Dr. Tauber stated that appellant sustained bilateral flexor and extensor
tenosynovitis with radiocarpal joint effusions in his wrists and hands, bilateral plantar fasciitis
and posterior tibialis tenosynovitis, joint effusions, right Achilles tendinitis, medial and lateral
epicondylitis and radiohumeral bursitis of the right elbow and bursitis of the pes anserinus of the
left knee and tendinisis of the quadriceps of the right knee which were consistent with chronic
tendinitis from the use of his lower extremities. He opined that these diagnosed conditions were
related to his employment which required strenuous duties, repetitive motion and long periods of
standing for 22 years. Dr. Tauber failed to provide medical rationale explaining the causal
relationship between appellant’s diagnosed conditions and his accepted employment factor.8 The
Board finds that Dr. Tauber’s reports are insufficient to establish appellant’s burden of proof.
Dr. Tauber’s January 2, 2007 report merely reviewed appellant’s medical history. He did
not opine that appellant sustained a medical condition causally related to a factor of his
employment. The Board finds that Dr. Tauber’s report is insufficient to establish appellant’s
burden of proof.
Dr. Yahoo’s January 18, 2007 report stated that appellant sustained bilateral plantar
fasciitis and mild posterior tibialis tenosynovitis, joint effusion of the first through fourth MCP
joints and right Achilles tendinitis. He did not opine that the diagnosed conditions were caused
by the accepted factor of appellant’s employment. The Board finds that Dr. Yahoo’s report is
insufficient to establish appellant’s claim.
Dr. Moscarello’s August 18, 2003 report stated that the pain appellant experienced in his
neck, shoulders and back “may” have been related to his work duties at the employing
establishment as he had no prior history of pain except for back pain while serving in the
military. A physician’s mere diagnosis of pain, without more by way of an explanation, does not
7

Caroline Thomas, 51 ECAB 451 (2000).

8

Id.

5

constitute a basis for payment of compensation.9 Further, the Board has held that medical
opinions which are speculative or equivocal in character have little probative value.10 Moreover,
the Board has found that an opinion that a condition is causally related to an employment injury
because the employee was asymptomatic before the injury but symptomatic afterwards, is
insufficient, without supporting rationale, to establish causal relationship.11 Dr. Moscarello’s
opinion is speculative regarding causal relation and it was not supported by medical rationale
explaining how or why appellant’s pain was caused by the accepted employment factor.12 The
Board finds that his report is insufficient to establish appellant’s claim.
The June 8 and November 22, 2004 and July 26, 2005 reports of Mr. San Luis, a nurse
practitioner, regarding the causal relationship between appellant’s employment and his
diagnosed conditions are of no probative value as a nurse practitioner is not a physician pursuant
to the Act.13
The Board finds that appellant has not submitted rationalized medical evidence
establishing that his claimed conditions were causally related to his accepted employment factor.
He did not meet his burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury while in
the performance of duty.

9

Robert Broome, 55 ECAB 0493 (2004).

10

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Kathy A. Kelley, 55 ECAB
206 (2004).
11

John F. Glynn, 53 ECAB 562 (2002).

12

Jimmie H. Duckett, 52 ECAB 332 (2001).

13

See 5 U.S.C. § 8101(2); Paul Foster, 56 ECAB 208 (2004); Thomas R. Horsfall, 48 ECAB 180 (1996).

6

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

